﻿

147.	I bring this Assembly the warm greetings of the people of Bangladesh. My delegation deems it a high honour to have the opportunity of participating in the deliberations of the thirty-third session of the General Assembly of the United Nations and to share with other representatives our thoughts on some of the challenging problems facing the world community.
148.	It is with special pleasure that I extend to Ambassador Lievano our warmest congratulations on his election as President of the thirty-third session of the General Assembly. It gives my delegation particular satisfaction to work under the wise guidance of a representative of Colombia, a nation with which Bangladesh has many close ties, not the least of which are our common hopes and aspirations as members of the developing world. We have no doubt that the qualities of leadership and the wealth of wide-ranging experience that he brings to bear on his high office will be of immense value to this Assembly in achieving some concrete and fruitful results during the term of his office. We assure him our fullest co-operation.
149.	The Secretary-General of the United Nations, Mr. Kurt Waldheim, deserves our sincere appreciation of his continuing efforts to serve the world community. The dedication and impartiality with which he has pursued the objectives and ideals of this Organization have evoked the admiration of all, including the people of Bangladesh.
150.	Bangladesh warmly welcomes the admission of the sovereign and independent State of Solomon Islands as the one hundred and fiftieth Member of the United Nations. It was a great honour for Bangladesh to join in sponsoring the draft resolution leading to its admission to membership. Bangladesh looks forward to working with Solomon Islands in close co-operation.
151.	Bangladesh mourns with the rest of the world the death of two outstanding personalities. Pope Paul VI enjoyed world-wide respect and esteem for the great concern that he showed for moral and human values and also the contribution he made in promoting understanding, tolerance and peace among peoples of the world. President Mzee Jomo Kenyatta, a great leader and statesman, symbolized the spirit of resurgence in new Africa. The examples of courage, sacrifice and vision that he set as a freedom fighter and a nation-builder will remain a source of inspiration for generations to come.
152.	As we survey the crowded agenda before this session we are acutely conscious of the crucial issues before the world community: how to safeguard peace and resolve smouldering conflicts by peaceful and just means; how to achieve a disarmed world free from interference and spheres of influence; how to accelerate social and economic development, redress gaping disparities and move rapidly to a more stable and equitable international economic order; how to ensure world-wide respect for basic human rights —.economic, social and political; how to promote the fundamental right of self-determination and genuine independence; and, finally, how to foster recognition and respect for the rule of law and universal norms of conduct.
153.	For 33 years the United Nations has been grappling with those problems in their varying forms and aspects. Implicit in the search for their solution is the conviction that peace is indivisible. While the awareness grew that humanity did not necessarily share a single approach to this search, it was also recognized that peace through intimidation or peace through purchase was ephemeral. If there is any theme to which we in Bangladesh are wedded it is the basic one that only peace through justice can endure.
154.	For over three decades the United Nations has sought to manage the unprecedented changes in the political, military, economic, social and technological circumstances of our planet. This period has seen the thawing of the cold war, the dismantling of colonial empires, innovative efforts to contain potential and existing conflicts and pioneering initiatives to meet a vast array of global problems ranging from problems of population, industrialization and trade,- to the status of women, an order for the world seas and the utilization of scarce water resources. The most important challenge, however, lies ahead: how to harness and consolidate the willingness of nations to serve the long-term interests of all humanity and uphold man's positive and nobler goals.
155.	It is to that high ideal that the Government of Bangladesh is firmly committed. We believe that the United Nations constitutes a vital catalyst in the evolution of a new awareness in the international community. In early years the dominant influence governing international relations stemmed from the tension between the great Powers. Today that has been eroded and in its place has emerged the equally disturbing phenomenon of unequal relations among States posing a threat to peace, security and progress. Today, the United Nations are also vitally concerned in forging that necessary instrument of co-operation capable of harmonizing the national policies of 150 States. The challenge lies now in achieving that amalgam between national and international interests so that they may coincide, rather than conflict, in the larger interests of all mankind and in the undoubted recognition of their interdependence.
156.	For Bangladesh, this process of evolution has a crucial significance. Our commitment to the United Nations goes far beyond the mere formalization of the sovereign independent status inherent in our admission to United Nations membership. Adherence to the principles and obligations of the United Nations Charter is enshrined in our Constitution, and around it we have developed the fabric of our foreign policy. We cannot overlook the fact that the United Nations benefits the developing nations most of all, for the essential motive force of the Organization is safeguarding the interests of those countries through the generation of a greater sense of collective responsibility and the strengthening of collective capacity to deal with world problems. It is therefore imperative that the developing countries have an effective voice in the decision making organs of the United Nations.
157.	Another corner-stone of Bangladesh policy is its strict adherence to the principles of non-alignment. Bangladesh lays special emphasis on freedom from subjugation and exploitation, however subtle their form, the right of peoples to govern their own national destiny without pressure, intimidation or interference, the freedom to retain independence of judgement and, above all, the fostering of peaceful coexistence among all nations irrespective of differences of ideologies or socio-economic systems. The end objective is the creation of an environment of peace in which people could harness all available resources to combat the scourges of poverty, hunger, disease and illiteracy, so that economic freedom could be secured without sacrificing political freedom and economic growth could be achieved without jeopardizing social justice.
158.	It is in the broad context of these principles that we turn now to some of the specific issues on our agenda, particularly those which have a special bearing on international peace and security and, hence, call for urgent global co-operation.
159.	Despite several peace initiatives taken during the year, the international political situation continues to remain disquieting with many more crisis spots appearing on the political horizon than was the case a year ago.
160.	The Middle East continues to remain an explosive area of tension. If there is any substance to peace with justice, then three cardinal precepts must be recognized and enforced. No country can be permitted to enjoy the fruits of aggression. Secondly, no people can be denied their inalienable right to their homeland. Thirdly, no country can be allowed to embark on a policy of conquest and expansion through force to alter the political, demographic and cultural character of territories so occupied. There can thus be no lasting peace in the Middle East without Israel's withdrawal from all the occupied Arab territories, including the Holy City of Jerusalem, and the restoration of the inalienable national rights of the Palestinian people, including their right to establish a State of their own in consonance with the resolutions of the United Nations.
161.	Bangladesh views with deep distress and dismay the fact that southern Africa still continues to bleed under the repressive rule of racist minority 'regimes. We express our total solidarity with the brave African people and reaffirm our full and unequivocal support of their heroic and legitimate struggle in Zimbabwe, Namibia and Azania for independence and the immediate transfer of power to the true representatives of the majority people. Bangladesh believes that independence in these last remaining bastions of colonialism can and must be achieved without concessions to the principles already embodied in the resolution of the United Nations.
162.	The task of finding a workable balance between national fears, suspicions and preoccupations on the one hand and the long-term interests of the world community "on the other is clearly contingent on the pace of progress towards disarmament.
163.	The non-aligned movement can take justifiable pride that its overriding concern and incentives on this critical issue were to lead to the first historic special session of the General Assembly devoted exclusively to disarmament, and to the adoption by that session of a consensus document [resolution S-10/2] in spite of ingrained difficulties and deeply entrenched positions. It is difficult to measure the achievements of that historic session in terms of any tangible progress towards the limitation or reduction of arms. Nevertheless, the. most important success was a moral one—the initiation of a process of continuing dialogue and the acceptance of a comprehensive approach towards determining the essentials of a new strategy for disarmament—a strategy setting out goals and priorities governing future negotiations within a prescribed framework. Of crucial importance were the agreements of the machinery for such negotiations, particularly through the improvement of the United Nations deliberative and negotiating bodies on disarmament.
164.	Bangladesh's position on these issues is clear and unequivocal. Our endeavours must be directed along two parallel fronts: the first would aim at a warless world through a series of comprehensive measures not merely for the stabilization of armaments but for the substantive reduction and elimination of such arms through a phased programme with the ultimate goal of general and complete disarmament; the second would involve simultaneous progress towards an adequate system of world security to fill the void-a system based on the rule of law and on the collective responsibility of all nations for maintaining peace, renouncing the use of force and settling disputes through peaceful means. We believe that increasing and overriding attention must be devoted to strengthening the capacity of the United Nations in this direction, particularly through the effective implementation of the relevant provisions of the United Nations Charter.
165.	Bangladesh has been unflinching in its efforts to promote peace and stability in the South Asian region through the creation of a climate of trust, understanding and co-operation on the basis of mutual respect for sovereign equality and non-interference in one another's internal affairs. Progress made in this direction is demonstrated by, first, the agreement with India on the 25-year old problem of sharing the Ganges waters; secondly, the agreement with India and Nepal on the use of the overland route through India between Nepal and Bangladesh; and thirdly, the agreement with Burma on the repatriation of the Burmese refugees. These agreements reflect the statesmanship of the leaders of these countries and their faith in the principle of peaceful settlement of all problems. Our friendly relations with our other neighbours in the region- Pakistan, Sri Lanka, Afghanistan and Bhutan-continue to grow in strength.
166.	We have always considered Bangladesh as a bridge between South and South-East Asia and have sought by all means to strengthen the traditional ties of friendship and co-operation between Bangladesh and the countries of South and South-East Asia and the Pacific.
167.	Internally, Bangladesh is passing through an important phase of political and economic transition. The first presidential election was held in June this year on the basis of universal adult suffrage. The elections to the local bodies were held earlier and the elections to the National Parliament are scheduled to be held this coming December. The 19-point programme of President Ziaur Rahman envisages far-reaching political, administrative and economic reforms. The reorganization of the administrative and services structures is now under way with a view to gearing them for economic and social development. The two-year approach plan for economic and social development it also now under implementation and will be followed by a five-year plan within the frame of a 20-year perspective plan. Top priority has been assigned to achieving economic self-sufficiency through increasing agricultural production, rural development and population control. A key development strategy is to decentralize the planning machinery and generate the self-reliant efforts of the people through their direct participation in the formulation and implementation of development plans at local levels. A nation-wide campaign has been mounted for the mobilization and harnessing of the country's vast human resources for productive efforts.
168.	Bangladesh's experiences in the field of development, however, indicate certain constraints embedded in global factors which call for closer co-operation among the nations of the world.
169.	It has now become more abundantly clear than ever before that the problems of poverty, hunger, disease and illiteracy that plague the developing countries cannot be effectively resolved as long as those countries remain shackled to an economic order built during colonial times and oriented essentially to subserve the colonial system of production and trade. The existing economic system is both unjust and outdated. It is stifling the growth of the developing countries of the third world and impeding their progress in attaining their development potential by denying them fair access to world resources, world markets and world trade. It deprives them of a fair opportunity of, deploying their vast manpower for productive employment. It continues to widen the inequalities between the rich and the poor nations.
170.	The iniquitous character of this system and the grotesque distortions it produces in the growth pattern will be evident from the following illustrative facts. First, despite the development efforts extending over two decades and a half, the world population living in absolute and abject poverty has risen to 800 million and constitutes 40 per cent of the 2 billion population of developing countries, according to a recent World Bank report. Secondly, for 1 billion of the world's population the annual per capita income remains as low as $US 150 in terms of 1976 prices—which will be much less in real terms—compared to the per capita income of over $US 6,000 for the population of the industrialized countries. Thirdly, the share of developing countries in world industrial production, which was a mere 8 per cent before, has now declined to 7 per cent. Fourthly, the debt liability of the low-income countries rose to 200 per cent of their export earnings in 1976 and the total external indebtedness of developing countries today stands at $US 220 billion. Fifthly, ironically enough the international assistance programme under the existing scheme of things also has a colonial flavour inasmuch as it is resulting in a net outflow of resources from the poor to the rich countries,
171.	Prisoners of this anachronistic economic system, the industrially rich countries are being increasingly driven to protectionism through tariff and non-tariff barriers in their agonizing struggle against inflation, recession and unemployment, with its deleterious effect on the quality of life of their people.
172.	The existing world economic order is, therefore, clearly unsuited to contemporary world needs. It is detrimental to the interests of both the poor and the rich countries. The restructuring of the existing economic system is, therefore, an imperative in the global interest, since the search for peace and political stability is intimately bound up with the settlement of the crucial economic issues of our time.
173.	It cannot be overstressed that the new international economic order aims at raising the quality of life of the peoples all over the world; its aim is certainly not to undermine the quality of life in the rich countries. To say this, however, is not the same as equating the quality of life with a life-style based on wasteful consumption, the predatory depletion of non-renewable resources, the pollution of the human environment and the creation of °n ecological imbalance.
174.	Despite two decades of persistent endeavour through dialogue and negotiation and the adoption of such significant instruments of co-operation as the International Development Strategy to the Second United Nations Development Decade [resolution 2626 (XXV)], the Declaration and Programme of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] and the consensus achieved at the seventh special session of the General Assembly [resolution 3362 (S-VI1)], only inconsequential progress has been made in meeting the crucial needs of the third world. Burgeoning hopes for a settlement engendered by the historic North-South dialogue have now all but receded on virtually every front, first in the 18-month long negotiations in Paris and subsequently in their resumption through the Committee Established under General Assembly Resolution 32/174. Wide divergences continue to be reflected as between the pronouncements and actions of developed countries.

175.	In renewing our commitment to the establishment of a just and new international economic order, we in Bangladesh have a vision for the future. It is a vision which embraces all nations. It is a vision of a world free of hunger, disease and illiteracy, a world free of fear. We believe that we can achieve such a world in this century. But this can come about only if all of us work in concert and with determination towards this goal. If we believe that peace is indivisible, we have to bear in mind that peace and prosperity are also indivisible. It has become more essential than ever before that the world community collectively prepare for the future and commit itself to a rational use of world resources, keeping in view the priorities on a global basis.
176.	What, then, are some of these priorities for the future? First, Bangladesh believes that a cardinal imperative is to ensure that sovereignty and genuine freedom of action should not be compromised by external interference from any source whatsoever. Secondly, we must together carry the unfinished revolution forward so that the great majority of people may emerge from bondage into freedom, from exploitation to economic emancipation, and from dependence to self-reliance. Thirdly, we must seek the integration of all nations into the decision-making process. No society, whether national or international, can ignore even its weakest link without affecting its cohesion. Fourthly, we must work for the consolidation of our unity and mutual co-operation, not merely by the affirmation of principles, but also by meaningful and practical programmes of action and the will to translate them into reality. Finally, it is our collective task to use our combined national power so as to create and not to destroy, to enter into dialogue and not confrontation, to build peace and 10 abjure war, and to advance human welfare instead of aggravating human suffering.
177.	Bangladesh believes that, among the essential elements that need to be incorporated in any future plan for the evolution of a new world order, specific attention must be devoted to the following factors. We believe that these factors are particularly relevant to the formulation of the international strategy for the third United Nations development decade.
178.	The first is scrupulous respect for the rule of law and the non-use of force in international relations, and non-interference in the internal affairs of other nations.
179.	The second is strict adherence to the purposes and principles of the United Nations Charter by all Member States, and the observance of the resolutions of the United Nations.
180.	Thirdly, basic human needs must be satisfied in the comprehensive sense through the eradication of poverty, hunger, disease and Illiteracy, and the highest priority must be assigned to this task for concerted action by the international community.
181.	Fourthly, developing countries must strengthen their capacity for greater self-reliance, both individual and collective, not only in terms of self-sufficiency but with a view to broader diversification of resource use and as part of an integrated strategy to secure the transfer of resources and technology. The results of the United Nations Conference on Technical Co-operation among Developing Countries, held recently in Buenos Aires, cannot be overemphasized in this connexion.
182.	Fifthly, the wasteful use of resources, including the mounting expenditure on armaments, must be eliminated and such resources must be diverted to developing countries for productive investments.
183.	Sixthly, international policy governing the transfer of financial resources  must be redefined with particular attention paid to the needs of the least developed countries and the most seriously affected developing countries. Crucial priority must be assigned to resolving the problem of the third world's accumulated debt, among other things by rescheduling existing liabilities and by tying debt repayment to real resource transfers and the conversion of outstanding debts into grants.
184.	The seventh factor is the need to find ways and means to improve the export-earning potential of developing countries through their own efforts and through the expansion of trade with each other as well as by giving them greater access to the markets of developed countries through the progressive liberalization of tariff and non- tariff barriers. Of primary importance is the stabilization of their earnings from the sale of raw materials by means of commodity agreements and the establishment of a common
fund. Equally important is the need to strengthen the arrangements for financing the balance-of-payments difficulties of the least developed countries by granting less rigorous terms and helping them to meet long-term trends, and particularly through the solution of structural problems. Finally, an important activity in this field is the facilitating of the growth and diversification of their export trade in manufactured and semi-manufactured goods.
185.	The eighth factor is the application of science and technology, which also lies at the root of the developmental process. The proper training of personnel to identify, select and manage future technology, the building of institutions adapted to indigenous technology and the transfer of appropriate technological processes are crucial priorities in this field. Of particular importance will be the preparations for and the holding of the United Nations Conference on Science and Technology for Development, scheduled for 1979.
186.	Ninthly, there is the vital need to harness and mobilize the vast human resources of the developing countries for productive use, thus generating more employment and more production of goods and services to be shared by the world community and thereby enriching the quality of life of people throughout the world.
187.	Tenthly, socio-economic structures must be transformed, with particular stress on agrarian and rural development, the distribution of wealth and the means of production through greater decentralization at the grassroots level to ensure the democratization of the political and economic decision-making power and the promotion of self-management and local leadership.
188.	In the eleventh place, adequate emphasis must be placed on the role and status of women and on their full participation in national development and in the decision making process.
189.	Twelfth, there is a need to increase the availability of and access to food-stuffs through appropriate structural transformation and technological innovation. While the
v creation of the International Fund for Agricultural Development has been a remarkable achievement in the provision of necessary assistance to increase production, an area of major significance is the attainment of food security through the establishment of world-wide food and grain reserves, which could be tapped at times of sudden production short-falls and price increases.
190.	In the thirteenth place, international co-operation must be strengthened to prevent and alleviate natural calamities. The United Nations should explore the possibility of converting the Office of the United Nations Disaster Relief Coordinator into a full-fledged international disaster relief agency.
191.	Finally, the fourteenth factor is the expansion of international co-operation in the field of energy resources through both policy measures and institutional arrangements.
192.	In reaffirming our support for and commitment to the United Nations Bangladesh has submitted itself as a
candidate for election as one of the non-permanent members of the Security Council. We have done so in all humility and in the belief not only that the United Nations serves the interests of the developing countries but also that the latter have a conscious duty and a responsibility to contribute to the furtherance of its objectives. We also believe that the fundamental principle of sovereign equality stipulates that all countries be given equal opportunity to be represented in the organs of the United Nations.
193.	On this occasion Bangladesh reiterates its most genuine desire to participate constructively in the process of forging true co-operation and understanding, to maintain the most open and fruitful relations with all nations of the world and to strive together in the common task of ensuring for all countries—small as well as large, poor as well as rich—peace, security and progress based on the principles of freedom, justice and equality.
